The plaintiffs claimed title under a grant issued to Edmundson Edwards Smithwick, on 12 October, 1779, for 400 acres of land lying in Martin County, beginning at a water-oak standing on the east side of Spellar's Creek, running thence down the gut, the various courses, 175 poles, to a water-oak, Edward Smithwick's corner; thence north 10 deg. east 485 poles to the head of Spellar's Creek; thence down the various courses of the creek to the beginning.
One George W. Ward, a witness for the defendant, had lived 6 miles from the place; had known Spellar's Creek since 1845; known it well, and had gotten timber on it; was asked by the defendant if he knew where the head of Spellar's Creek was. This question was (542) objected to by plaintiffs and ruled out by the court on the ground that the answer of witness would be the expression of his opinion, and, therefore, incompetent. Defendant excepted.
The plaintiffs then inquired of witness, on cross-examination, if there was any point which a man of judgment and observation could locate as the head of the creek. Witness answered there was. On resuming the examination, defendant asked the witness to state where that point *Page 417 
was. Plaintiffs objected to the question. Objection sustained by the court. Defendant excepted.
Defendant offered Eli Spruill, a surveyor by profession, of experience and observation among the swamp lands and creeks of Roanoke River, who had known Spellar's Creek for ten years, and asked his opinion as to the location of the head of Spellar's Creek. Plaintiffs objected to the question. Objection sustained by the Court. Defendant excepted.
Verdict for plaintiffs. Judgment. Appeal by defendant.
It has been so often said by this Court that what is the terminus of a call in a grant is a matter of law, but that where it is to be found is a matter of fact, that the proposition does not need the aid of any citation or authority for its support.
In the case now before us one of the calls of the grant under which the defendant claimed is "the head of Spellar's Creek," which is certainly as much a natural object as was the "bottom of a savanna," which was recognized as such in Stapleford v. Brinson, 24 N.C. 311. It was the duty of the court, then, to instruct the jury that, as a construction of law, "the head of Spellar's Creek" was one of the corners of the defendant's tracts of land, and it was the province of the jury to ascertain from the testimony which might be given on the subject where
that corner was situated. How was the location of that natural object to be proved? We know of no method, and are unable to conceive of any, other than that of the testimony of witnesses who            (543) profess to be able to point it out and identify it. If the testimony of such witnesses is to be rejected upon the ground that it is the expression of a mere opinion, it seems to us that the identification of no natural object whatever can be established by proof. In every case, what the witnesses may be prepared to state in respect to the identity of the object will be obnoxious to the objection that it is only his opinion. If a river, creek, marsh, swash, swamp, savanna, mountain, cove or ridge be called for in a deed or grant, it cannot be identified by the instrument itself, but its location must, in the very nature of things, be pointed out by parol proof — that is, by the testimony of witnesses who profess to know and to be able to state where it is. The identity of some objects of these kinds may be easily established, as in the case of Neuse River or the Pilot Mountain, while in the case of small streams or inconsiderable hills the proof will be more difficult and uncertain, and sometimes the proof may fail altogether. But surely the difficult of the proof can be *Page 418 
no reason why the testimony should be rejected as incompetent. In the case now under consideration, one of the witnesses stated that there was a point which a man of judgment and observation could locate as the head of Spellar's Creek. Is there any principle of evidence to prevent his telling where it was, more than there was to prevent the identification of the small streams mentioned in Hurley v. Morgan, 18 N.C. 425? In that case no person thought of objecting to the testimony of the witnesses who were introduced to show that this or that stream was the one meant in the call of the deed or grant, and yet the witnesses could not have given more than what was, in a certain sense, their opinions. In that sense, opinion is used in contradistinction to certain knowledge, but in law it cannot be applied to impressions made upon the senses of the witnesses, and which he is, therefore, permitted to testify to as facts. When a person is called upon to identify a certain man, tree, river, or mountain, whom or which he has seen, his testimony will be as (544) to a fact, though he may be mistaken as to some very remarkable fact; mistakes have been known to occur in questions of that kind. The liability to mistake shows clearly that testimony, if taken in a sense opposed to certain knowledge, is only opinion; but in law, as it is opposed to the inference of the witness from facts deposed by others, or by himself, the testimony is not called the opinion, but the own proper knowledge of the witness, and as such has always been deemed competent. See 1 Green. Ev., sec. 440.
Our conclusion is that the witness in the present case was competent to state where the head of Spellar's Creek was, the plaintiff having the right to call other witnesses to prove that he was mistaken, either by showing that it was elsewhere or that the point where it was, when the grant was issued, could not be identified.
As the judgment must be reversed, and a venire de novo awarded on account of the error in the rejection of the testimony, it is unnecessary for us to decide whether the surveyor, Mr. Spruill, was competent to testify as an expert in ascertaining the location of the head of Spellar's Creek.
PER CURIAM.                                             Venire de novo.
Cited: Mizell v. Simmons, 79 N.C. 192; Brown v. House, 118 N.C. 881;Lumber Co. v. Lumber Co., 169 N.C. 103. *Page 419 
(545)